575 F.2d 1152
UNITED STATES of America, Plaintiff-Appellee,v.Sylvester TATE, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.William TATE, a/k/a William Raymond King, Defendant-Appellant.
Nos. 77-5301, 77-5302.
United States Court of Appeals,Sixth Circuit.
Argued April 12, 1978.Decided and Filed May 23, 1978.

Timothy J. Potts, Summers, Potts & Burke, Cleveland, Ohio, for defendant-appellant in No. 77-5301.
Donald N. Krosin, Cleveland, Ohio, for appellant in No. 77-5302.
William D. Beyer, U. S. Atty., Solomon Oliver, Jr., Asst. U. S. Atty., Cleveland, Ohio, for plaintiff-appellee.
Before WEICK, EDWARDS and LIVELY, Circuit Judges.
PER CURIAM.


1
This is an appeal from jury convictions for armed bank robbery and aiding and abetting armed bank robbery, in violation of 18 U.S.C. §§ 2113(a)(d) and 2 (1976).


2
The proofs at trial showed that both defendants were arrested in an automobile rented by William Tate, in which automobile was found a shopping bag with some of the loot from the bank, including bait bills.  The arrest had been made as a result of an eyewitness to the robbery who identified Sylvester Tate as the bank robber and also took down the license number of the rented car.  These, plus other proofs, were more than sufficient to sustain the jury verdict of guilty as to both appellants, and we find no reversible error in the trial proceedings or the judge's charge.


3
The judgments of conviction are affirmed.